
	

114 HR 5306 IH: Article V Records Transparency Act of 2016
U.S. House of Representatives
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5306
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2016
			Mr. Messer (for himself, Mr. Byrne, Mr. Stivers, Mr. Franks of Arizona, Mrs. McMorris Rodgers, Mr. Polis, Mr. Lipinski, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Government Reform and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Archivist of the United States to compile all applications, and rescissions of
			 applications, made to the Congress to call a convention, pursuant to
			 article V of the Constitution, and certain related materials, and to
			 transmit them to Congress, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Article V Records Transparency Act of 2016. 2.Compilation and transmission to Congress of applications and rescissions of applications to call a convention for proposing amendments to the Constitution and rescissions of those applications (a)Compilation and transmissionThe Archivist of the United States (hereinafter in this Act referred to as the Archivist) shall, in accordance with this Act—
 (1)make an organized compilation, to the extent feasible, of all applications and rescissions of applications, ever made by States under article V of the Constitution, to call a convention for proposing amendments to the Constitution; and
 (2)transmit to Congress that compilation, together with both physical and electronic copies of each such application and rescission.
 (b)Sources for compilationIn complying with subsection (a) the Archivist shall use the records contained in the National Archive and Records Administration and make all efforts feasible to obtain an official copy of any application or rescission that may not be in such records.
			(c)Timing of transmittal
 (1)Not later than one year after the date of the enactment of this Act, the Archivist shall transmit the first part of the compilation, containing all the known applications or rescissions made after 1950.
 (2)Not later than two years after the date of the enactment of this Act, the Archivist shall transmit the second part of the compilation, containing all the known applications and rescissions made in 1950 or earlier.
 (d)Report on extent of missing applications or rescissionsNot later than two years after the date of the enactment of this Act, the Archivist shall submit to Congress a report detailing the extent of suspected missing applications or rescissions not included in the compilation under subsection (a).
 (e)Cataloging applicationsThe Archivist shall, in compiling the applications and rescissions, catalog them by year of submission and State, and include that information in the material transmitted to Congress.
			3.Duties of the Committees on the Judiciary
 (a)Applications included in compilationUpon receipt by Congress of the compilation described in section 2(a), the respective committees on the judiciary in each House of Congress shall make the applications and rescissions contained in such compilation available on a publicly accessible website.
 (b)Applications and rescissions not included in compilationThe respective committees on the judiciary in each House of Congress shall update the compilation in the public websites maintained by them under subsection (a) to reflect the receipt of any application or rescission submitted under article V of the Constitution to call a convention for proposing amendments to the Constitution that—
 (1)was not included in the initial compilation as transmitted under section 2; and (2)is a new application or rescission or otherwise comes to the attention of the committee.
				4.Applications and rescissions arriving after the transmission under section 2
 The Congress recommends the following procedures to make uniform and simplify the process by which State legislatures make an application, or a rescission of an application, under article V of the Constitution to call a convention for proposing amendments to the Constitution:
 (1)Officers to transmit and receive applicationsAfter the adoption by the legislature of a State of an application or rescission, the secretary of state of the State, or if there be no such officer, the person who is charged by the State law with such function, should submit to Congress at least two copies of the resolution or other measure containing the application or rescission, one copy addressed to the President of the Senate, and one copy to the Speaker of the House of Representatives.
 (2)Contents of resolution or measureEach copy of the resolution or measure should contain— (A)its exact text, with the authenticating signature of the relevant officer of the legislature; and
 (B)the date on which the legislature adopted the resolution or measure. (3)Incomplete application or rescissionIf a State submits an application or rescission in a manner that is inconsistent with this section, the Clerk of the House or the Secretary of the Senate shall so notify the appropriate State official. That State official may then resubmit the application.
 5.DefinitionsIn this Act— (1)the terms transmit to Congress and submit to Congress mean transmission or submission, as the case may be, to the Speaker of the House of Representatives, the President of the Senate, the Clerk of the House of Representatives, the Secretary of the Senate, and the Chairmen and Ranking Minority Members of the Committees on the Judiciary of the House of Representatives and the Senate;
 (2)the term application means any resolution or other measure, agreed upon by a State legislature, that contains a request to Congress to call a convention pursuant to article V of the Constitution; and
 (3)the term rescission means any resolution or other measure, agreed upon by a State legislature, that has the purpose of making null and void an application previously submitted by the State legislature.
 6.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
